Exhibit GRUPO AEROPORTUARIO DEL CENTRO NORTE, S.A.B. DE C.V. BYLAWS Name; Corporate Purpose; Domicile; Nationality; Duration ARTICLE ONE. Name. The name of the Company is Grupo Aeroportuario del Centro Norte, which will in all instances be followed by the words “Sociedad Anónima Bursátil de Capital Variable” or their abbreviation, “S.A.B. de C.V.”With respect to matters not contemplated in these bylaws, the company will abide by the provisions of the Securities Market Law (Ley del Mercado de Valores), the provisions issued in accordance with such law by the corresponding authorities and supplementary by the provisions of the General Law of Business Corporations (Ley General de Sociedades Mercantiles). ARTICLE TWO. Corporate Purpose. The Company’s purpose is: 1. To acquire, as founder or through acquisitions, shares of or interests or participations in privately- or state-owned companies engaged in the management, operation (including the provision of aeronautical, complementary, commercial and construction services) and/or development of civilian airports pursuant to the Airport Law and its Regulations; to participate in the capital stock of companies engaged in the provision of all types of services; to vote, as a group and in the same manner, as prescribed by these bylaws or as directed by the Board of Directors, the shareholders’ meeting or any other person authorized by these bylaws to issue such a directive, any shares of stock of any other company owned thereby; and to sell, transfer or dispose of any such shares, participations or other securities in accordance with the applicable law. 2. To receive from any other Mexican or foreign entity, company or individual, and to provide to any company in which it may hold any interest or participation or to any other entity, company or individual, any services required to achieve its or their purposes, including, without limitation, any industrial, administrative, accounting, marketing or financial consulting services associated with the management, operation, construction and/or development of airports. 3. To apply for and obtain, by any means, directly or through its subsidiaries, concessions and permits to manage, operate, build and/or develop airports, provide airport development services or conduct other related activities, including, without limitation, storage and other activities to supplement or improve its service offerings, and grant guaranties in respect of such concessions and permits. Subject to the applicable law and the terms of the relevant concessions, the Company may also receive, directly or through its subsidiaries, the proceeds from the use of any civilian airport infrastructure, the execution of any agreement, the provision of any service or the conduction of any business activity. The Company may also provide merchandise handling, storage and custody services at bonded facilities in the manner prescribed by the applicable law and subject to any necessary concessions or authorizations.
